DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/21.
Double Patenting
The previous double patenting rejections will be held in abeyance until the present application contains allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed does not provide support for the chord line not intersecting the axial center line of the housing first end portion. The written description is silent as to the positioning of the inlet and outlet ports with relation to the axial center line. The only figure to show the inlet and outlet ports is figure 8. The precise positions of the inlet and outlet ports in relation to the axial center line cannot be determined from this figure. Thus the subject matter of claim 4 is not reasonably conveyed from the specification.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the axial center line of the housing first end portion".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, "the axial center line of the water filter cartridge assembly".

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruckenberg et al. US 2013/0068672.

Claim 1, Kruckenberg teaches a filter cartridge (12) comprising: a connection assembly comprising: connection devices (54a-b) and a connection body (51) having a recess enclosing a memory device (58), wherein the connection devices are positioned at a first surface of the connection body and the memory device is positioned proximate a second surface opposite the first surface, wherein the first surface is an external surface and the second surface is an internal surface (fig. 4, 7, paragraph 63-65). The recitation of the connection devices structured for engaging an electrical connector of an appliance water filter manifold assembly, curved contact sections of substrate engagement sections of contacts of the electrical connector are all recitations of intended use and do not provide any further structural limitations to the cartridge itself. The cartridge of Kruckenberg is capable of performing the recited intended use.
Claims 2-3, 6 and 8-10, Kruckenberg further teaches the memory device is structured to store a unique identifier associated with the cartridge (paragraph 63-65); 
Claim 11, Kruckenberg teaches a refrigerator comprising the filter cartridge of claim 1, the refrigerator has a manifold assembly and the cartridge forms a sealed connection with the manifold assembly (fig. 1-26, paragraph 85).

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. US 2003/0168389 in view of Kruckenberg et al. US 2013/0068672.

	Claim 1, Astle teaches a filter cartridge (14) comprising: a connection assembly comprising: connection devices (44a-d) and a connection body (40) having a recess enclosing a memory device, in that the memory device is embedded in the board (40), 
Kruckenberg teaches a filter cartridge (12) comprising: a connection assembly comprising: connection devices (54a-b) and a connection body (51) having a recess enclosing a memory device (58), wherein the connection devices are positioned at a first surface of the connection body and the memory device is positioned proximate a second surface opposite the first surface, wherein the first surface is an external surface and the second surface is an internal surface (fig. 4, 7, paragraph 63-65). It would have been obvious to one of ordinary skill in the art to enclose the memory device because this would provide protection for the memory device (paragraph 65)
	Claims 2-3, 5-10, Astle further teaches the memory device (45) capable of storing a unique identifier (fig. 5-6); the cartridge further comprises a housing having an elongated body, and a housing first end portion (14a) capable of forming a fluid tight seal with a manifold, and an inlet port (25a) and an outlet port (25b), each extending from the housing first end portion in a direction substantially parallel to an axial centerline of the cartridge (fig. 1-6); the memory device is a microchip (paragraph 47); 
	Claim 11, Astle teaches the use of filter cartridges in household appliances (paragraph 8) but does not teach a refrigerator. Kruckenberg teaches a refrigerator comprising a filter cartridge forming a sealed connection with a manifold of the refrigerator (paragraph 85). Thus a refrigerator utilizing the filter cartridge of Astle would have been an obvious use for the cartridge of Astle. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froelicher et al. US 2016/0075566 in view of Kruckenberg et al. US 2013/0068672.

Claim 1, Froelicher teaches a filter cartridge (224) comprising: a connection assembly comprising: connection devices (256, 258), a connection body (240) having a recess enclosing the memory device, in that the memory device is embedded in the top (240), the connection devices are positioned at a first surface of the connection body, and the memory device is positioned proximate a second surface opposite the first surface where the first surface is an external surface (fig. 3). The recitation of the connection devices structured for engaging an electrical connector of an appliance water filter manifold assembly, curved contact sections of substrate engagement sections of contacts of the electrical connector are all recitations of intended use and do not provide any further structural limitations to the cartridge itself. The cartridge of Froelicher is capable of performing the recited intended use. Froelicher does not teach the second surface being an internal surface.
Kruckenberg teaches a filter cartridge (12) comprising: a connection assembly comprising: connection devices (54a-b) and a connection body (51) having a recess enclosing a memory device (58), wherein the connection devices are positioned at a first surface of the connection body and the memory device is positioned proximate a second surface opposite the first surface, wherein the first surface is an external surface and the second surface is an internal surface (fig. 4, 7, paragraph 63-65). It would have been obvious to one of ordinary skill in the art to enclose the memory device because this would provide protection for the memory device (paragraph 65)
Claims 2-3, 5-6, 10, Froelicher further teaches the a memory device (254) (fig. 3); the cartridge further comprises a housing having an elongated body, and a housing first 
	Claim 11, Froelicher teaches a refrigerator (100) comprising: the cartridge of claim 1, and an appliance filter manifold assembly (202), the filter cartridge is capable of forming a sealed connection with the appliance filter manifold assembly and the appliance is the refrigerator (fig. 1-3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. US 2003/0168389 in view of Kruckenberg et al. US 2013/0068672 or Froelicher et al. US 2016/0075566 in view of Kruckenberg et al. US 2013/0068672 as applied to claim 3 above, and further in view of Bippus et al. US 2016/0354715.

	Astle or Froelicher in view of Kruckenberg teach the cartridge of claim 3 but do not teach the inlet and outlet ports positioned along a chord line that does not intersect the axial center line of the housing first end portion.
	Bippus teaches a cartridge comprising a housing with an elongate body, a housing first end portion, an inlet (29) and outlet (27) port extending from the housing first end portion in a direction substantially parallel to an axial centerline of the cartridge where the inlet and outlet ports are arranged along a chord line (fig. 4). The use of separate inlet and outlet ports is a common feature in the filter art as demonstrated by Bippus and would have been a functional equivalent to the prior art arrangements for forming a sealed connection between the cartridge and a manifold. Bippus does not teach the chord line not intersecting the axial center line of the housing first end portion. The recitation of the chord line not intersecting the axial center line of the housing first end portion is merely a recitation of a shifting of the positions of the inlet and outlet ports. 	Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778